 Case 18-11217        Doc 950     Filed 06/09/21 Entered 06/09/21 09:38:16            Desc Main
                                   Document     Page 1 of 7



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION


In re:
                                                     Chapter 7
NEW ENGLAND CONFECTIONERY
COMPANY, INC.

                               Debtor.               Case No. 18-11217-JEB


         ASSENTED TO MOTION BY CHAPTER 7 TRUSTEE TO ALLOW CLAIM

         Harold B. Murphy, the Chapter 7 trustee (the “Trustee”) of New England Confectionery

Company, Inc. (“NECCO” or the “Debtor”) hereby requests, with the assent of Carlin O’Brien,

Inc. (“Carlin”), that the Court enter an order allowing the claim filed by Carlin against the

Debtor’s estate [Claim No. 180-1] (the “Carlin Claim”) as a non-priority unsecured claim in the

amount of $211,000. In further support of this motion, the Trustee states as follows:

                                           JURISDICTION

         1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (B). Venue is

proper in this District pursuant to 28 U.S.C. §§ 1408.

                                          BACKGROUND

         2.     NECCO was a multi-line confectioner that manufactured and distributed a variety

of iconic sugar and chocolate candy varieties including, without limitation, “NECCO Wafers,”

and “Sweethearts,” “Havilland Mints,” “Clark Bar,” and “Sky Bar.”

         3.     Carlin acted as a third-party broker marketing and selling the Debtor’s products

through its sales network.

         4.     On April 3, 2018 (the “Petition Date”) an involuntary petition for relief was filed


                                                 1
    Case 18-11217       Doc 950       Filed 06/09/21 Entered 06/09/21 09:38:16                   Desc Main
                                       Document     Page 2 of 7



against the Debtor pursuant to Title 11 of the United States Code initiating case number 18-

11217-MSH.

        5.       On April 20, 2018, the Trustee was appointed Chapter 11 Trustee of the Debtor’s

estate [docket nos. 69, 71]. Among other things during his administration of the Debtor’s estate,

on May 31, 2018, the Trustee closed on a sale of the substantially all of the Debtor’s assets and

the purchaser paid to the Trustee $12,430,386.

        6.       On August 31, 2018, the Chapter 11 Trustee commenced two actions against

NECCO’s lender and owner, ACAS, LLC (“ACAS”), and certain related entities and individuals

captioned as Murphy v. ACAS, LLC, et al., Adv. Proc. No. 18-01140 and Murphy v. ACAS, LLC,

et al., Adv. Proc. No. 19-01011, respectively challenging ACAS’s liens and claims and seeking

affirmative recoveries (the “ACAS Adversaries”).1

        7.       On February 23, 2021 and after substantial litigation and mediation in the ACAS

Adversaries, the Court entered an order approving a global resolution of the ACAS Adversaries

[docket no. 840] (the “ACAS Settlement”) pursuant to which and among other things:

                         The remaining proceeds of the sale and liquidation of the Debtor’s assets
                          were divided, with $7,400,000 released to the estate and approximately
                          $2,050,000 paid to ACAS;

                         ACAS released all of its asserted liens against the Debtor’s assets and
                          ACAS and all of the defendants in the Adversary Proceedings agreed to
                          release their asserted secured and unsecured claims against the bankruptcy
                          estate; and

                         The Pension Benefit Guaranty Corporation (the “PBGC”) withdrew its
                          priority and unsecured claims against the bankruptcy estate.

        8.       The ACAS Settlement was consummated and on March 25, 2021, the Chapter 7

Trustee paid the settlement payment to ACAS, and the PBGC withdrew its claims against the


1
 Upon motion by the Chapter 11 Trustee, the Chapter 11 case was converted to a case under Chapter 7 and the
Trustee was appointed Chapter 7 Trustee.

                                                       2
 Case 18-11217        Doc 950     Filed 06/09/21 Entered 06/09/21 09:38:16           Desc Main
                                   Document     Page 3 of 7



estate.

          9.    On May 4, 2021, the Court entered an order approving the Trustee’s motion to

pay the allowed administrative and priority claims and to make an interim distribution to holders

of allowed unsecured, non-priority claims equal to thirty nine percent (39%) of such allowed

claims [docket no. 864].

                        REQUEST TO ALLOW CLAIM IN REDUCED AMOUNT

          10.   Carlin has filed the Carlin Claim asserting a general unsecured claim against the

estate in the amount of $236,531.52 on account of third-party broker services provided to the

Debtor prior to the commencement of this case.

          11.   The Trustee disputes portions of the Carlin Claim on account of, among other

things, discrepancies between the Carlin Claim and the Debtor’s books and records. On March

19, 2021, the Trustee filed the First Omnibus Objections to Claims objecting to the Carlin Claim,

among 20 others, on the grounds that the claim was in an amount different from the Debtor’s

books and records and does not contain sufficient information to establish the amount of the

claim [docket no. 854] (the “Omnibus Objection”).

          12.   Carlin disputes the Trustee’s allegations in the Omnibus Objection with respect to

the Carlin Claim and asserts that the claim should be allowed in its filed amount.

          13.   The Court has twice continued the hearing on the objection to the Carlin Claim in

the Omnibus Objection to permit the Trustee and Carlin to explore mutual resolution of their

differences.

          14.   In response to the Omnibus Objection, Carlin has provided the Trustee with

additional information in support of the Carlin Claim and the parties have engaged in multiple

discussions.



                                                 3
 Case 18-11217       Doc 950      Filed 06/09/21 Entered 06/09/21 09:38:16            Desc Main
                                   Document     Page 4 of 7



       15.     Based upon, among other things, review of documents provided, further review of

the Debtor’s books and records, and multiple discussions and negotiations with the Carlin

regarding the foregoing, the Trustee proposes, with the assent of Carlin, to allow the Carlin

Claim as a non-priority unsecured claim in the reduced amount of $211,000.

       16.     The agreed upon reduction of the Carlin Claim is reasonable based upon the

competing claims of the parties and benefits the Debtor’s estate and its other creditors. Approval

of this motion allows the Trustee to resolve the objection to the Carlin Claim without further

expense and delay, conserving resources of the estate and the Court.

       17.     Counsel to Carlin has reviewed this motion and assented to the relief requested

therein.

                                             NOTICE

       18.     The Trustee will serve this motion and any notice of hearing and/or response

deadline upon the Debtor’s 20 largest unsecured creditors, all relevant taxing authorities, the

Office of the United States Trustee, and all parties appearing and requesting notice in this case.

The Trustee asserts that such notice is adequate and appropriate.




                          [Remainder of Page Intentionally Left Blank]




                                                 4
 Case 18-11217         Doc 950      Filed 06/09/21 Entered 06/09/21 09:38:16           Desc Main
                                     Document     Page 5 of 7



        WHEREFORE, based upon the foregoing, the Trustee requests that the Court enter an

order substantially in the form attached hereto:

        a.      Allowing the claim of Carlin O’Brien, Inc. [Claim No. 180] as a non-priority
                unsecured claim in the amount of $211,000; and

        b.      Providing the Trustee with such other and further relief as is just and proper.

                                                 Respectfully submitted,
                                                 HAROLD B. MURPHY, CHAPTER 7 TRUSTEE,
                                                 By his counsel,

                                                 /s/ Christopher M. Condon
                                                 Christopher M. Condon (BBO #652430)
                                                 MURPHY & KING, Professional Corporation
                                                 One Beacon Street
                                                 Boston, Massachusetts 02108
                                                 Tel: (617) 423-0400
Dated: June 9, 2021                              Email: ccondon@murphyking.com


                                                 Assented to:
                                                 CARLIN O’BRIEN, INC.,
                                                 By Its counsel,

                                                 /s/ Christopher M. Candon*
                                                 Christopher M. Candon (BBO #650855)
                                                 Sheehan Phinney Bass & Green
                                                 1000 Elm Street, 17th Floor
                                                 Manchester, New Hampshire
                                                 Tel: (603) 627-8168
Dated: June 9, 2021                              Email: ccandon@sheehan.com


*Signed with permission pursuant to MLBR Appendix 8, Rule 8.




                                                     5
 Case 18-11217        Doc 950      Filed 06/09/21 Entered 06/09/21 09:38:16            Desc Main
                                    Document     Page 6 of 7



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION


In re:
                                                      Chapter 7
NEW ENGLAND CONFECTIONERY
COMPANY, INC.

                               Debtor.                Case No. 18-11217-JEB


            ORDER GRANTED ASSENTED TO MOTION TO ALLOW CLAIM

         This matter having come before the Court on the Assented to Motion by Chapter 7

Trustee to Allow Claim (the “Motion”) filed by Harold B. Murphy, the Chapter 7 trustee of New

England Confectionery Company, Inc. (the “Debtor”); Carlin O’Brien, Inc. having assented to

the Motion; the Court having jurisdiction over the Motion pursuant to 11 U.S.C. §1334; the

Motion being a core matter pursuant to 28 U.S.C. §157(b)(2)(B); after due deliberation on the

Motion; this Court having determined that the relief requested in the Motion is the best interests

of the Debtor’s estate, its creditors, and other parties-in-interest; and due cause appearing

therefor, it is hereby ORDERED that:

         Claim No. 180-1 of Carlin O’Brien, Inc. is hereby allowed as a non-priority unsecured

claim in the amount of $211,000.


Dated: ______________, 2021                            __________________________
                                                       Hon. Janet E. Bostwick
                                                       United States Bankruptcy Judge




                                                  1
 Case 18-11217        Doc 950    Filed 06/09/21 Entered 06/09/21 09:38:16          Desc Main
                                  Document     Page 7 of 7



                                 CERTIFICATE OF SERVICE

       I, Christopher M. Condon, hereby certify that on June 9, 2021, I caused a copy of the

foregoing motion to be filed through CM/ECF system and served electronically upon all parties

entitled to notice thereunder.

                                                   /s/ Christopher M. Condon
                                                   Christopher M. Condon




                                               1
